MEMORANDUM **
Gerardo de la Puente appeals the sentence imposed following his guilty plea to forging an endorsement on a treasury check, in violation of 18 U.S.C. § 510(a)(1). He contends that the district court erred in denying him a downward adjustment for acceptance of responsibility under U.S.S.G. § 8E1.1 on the ground that, while awaiting sentencing, he committed new, unrelated crimes. This contention is foreclosed by our recent decision in United States v. Mara, 523 F.3d 1036, 1038-39 (9th Cir. 2008). We therefore affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.